DETAILED ACTION
The amendment filed 2/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 10 and 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims depend from a canceled claim.  For the purposes of applying art, the claims are assumed to depend from claim 1.
Claim Rejections – 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guenther (US 2013/0139336).  Guenther discloses an elastomeric sorting disc (2)/method for improving the durability of an elastomeric sorting disc for use with a sorting apparatus, said disc comprising a disc body (6) configured in a generally circular or generally ovoid shape defining a radial perimeter at an outer edge of the body from which a body diameter is measured, a plurality of fingers (4) integrally formed as appendages joined to the body at said perimeter, each finger extending outwardly from the radial perimeter to an outer edge, wherein the outer edges of the fingers of the .
Claim(s) 1-8, 10, 12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weston (WO 97/38568).  Weston discloses an elastomeric sorting disc (2)/method for improving the durability of an elastomeric sorting disc for use with a sorting apparatus, said disc comprising a disc body (3) configured in a generally circular or generally ovoid shape defining a radial perimeter at an outer edge of the body from which a body diameter is measured, a plurality of fingers (4) integrally formed as appendages joined to the body at said perimeter, each finger extending outwardly from the radial perimeter to an outer edge, wherein the outer edges of the fingers of the disc define a circle from which an outer diameter is measurable; wherein said body has a centrally positioned axial opening therethrough of a size and shape capable to fit onto a shaft of said apparatus (see page 3, lines 10-11), wherein said body optionally has a slit formed through the wall of the body from the perimeter of the body to the axial opening (note “optionally’), and wherein the fingers are capable of a deflection of greater than 5 degrees at a force .
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston (WO 97/38568) in view of Guenther (US 2013/0139336).  Weston discloses all the limitations of the claims (see above), but it does not disclose a metal mesh reinforcement material at or near the end of the fingers.  However, Guenther discloses a similar device which includes a metal mesh reinforcement material at or near the end of the fingers (see paras. 0010-0012) for the purpose of resisting abrasion.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify Weston by including a metal mesh reinforcement material at or near the end of the fingers, as disclosed by Guenther, for the purpose of resisting abrasion.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
The applicant provides no remarks regarding the rejection of 	claims 16, 19, and 20 as being anticipated by Guenther.
The applicant states that claim 1 is distinguishable over Weston because, although Weston disclose polyurethane, it does not disclose polyurethane prepared by crosslinking an isocyanate capped prepolymer with an amine curative.  In response, the examiner notes that the claim is a product-by-process claim.  The examiner made a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/           Primary Examiner, Art Unit 3653